Title: To George Washington from Timothy Pickering, 21 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 21. 1796.
        
        On the receipt of your letter directing the mode suggested by the attorney general, of obtaining passports by American seamen, to be carried into effect, I communicated the same to the Secretary of the Treasury. We were both of opinion that the circular letter of instructions to the Collectors of the Customs would more properly be signed & transmitted by him than by me; the collectors being officers under the immediate

superintendance of the Secretary of the Treasury; who was moreover required, by the act for the relief & protection of American seamen, to transmit it to the collectors. We believed the attorney general did not advert to this established arrangement; and persuaded that the adoption of the prescribed mode of executing the law, and not the medium of conveying your directions to the collectors, was the object of your solicitude, it was concluded that the signing & transmitting of the circular letter, containing those directions, should devolve on the Secretary of the Treasury. Were this to be done by the department of State, much inconvenience would result: for doubts will arise, in the progress of the business, & explanations be sought for: which will require an extended correspondence with a numerous set of officers between whom & the Secretary of State there is no relation. For these reasons we trust the course we have pursued will meet your approbation. With the highest respect I am, sir, your obt servt
        
          Timothy Pickering
        
      